DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marisa B. Sanders on May 27th, 2021.
The application has been amended as follows: 
Claims 11-22: CANCELLED 
Amend claim 32:
The method of Claim 31 wherein the microwave energy in step c) is transmitted through a very center of [[a]] the needle-like probe means.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art is Turovskiy (U.S. PGPub. No. 2006/0259024). Turovskiy (abstract; [0048]-[0051]; microwave antenna assembly 10 in Figs. 1, see distal radiating section 320 in Figs. 6A-6C) discloses a similar method of treating affected tissues including providing a source of affected tissue (Figs. 1 and 6A-6C; [0048], the microwave antenna may be inserted directly into the tissue), generating a source of microwave energy ([0051], the connector is attached to a microwave generator via a microwave cable to provide microwave energy for effecting treatment to the tissue) and transmitting said microwave energy into said affected tissue ([0051], the connector is attached to a microwave generator via a microwave cable to provide microwave energy for effecting treatment to the tissue). Turovskiy further discloses delivering a susceptor into said affected tissue ([0037], a central channel 377 receives and allows passage of inner conductor 
Pearson (U.S. Pat. 7, 344,533) is another piece of relevant prior art. Pearson teaches a similar method and apparatus (impedance treatment apparatus 10 in Figs. 23Aand 23B, Figs. 23A-23E) for carrying out impedance controlled tissue ablation (abstract; col. 1, 11. 46-60; col. 9, 11. 49-62, microwave ablation) wherein the invention uses controlled infusion of (electrolytic) fluid at the tissue site to control and maintain tissue impedance at an optimal level for delivery of ablative energy (col. 1, ll. 46-50). Pearson further teaches (Fig. 23E) that “the infusion of solution can be controlled to control the positional impedance profile or gradient 534 (that varies as a function of the distance from the electrode) and hence a power dissipation gradient 536” (col. 26, ll. 30-34) wherein “an optimal impedance gradient 538 can be selected to in turn produce an optimal power dissipation gradient 540” (col. 26, ll.34-37), thereby optimizing the delivery of power in the target tissue site. The use of an optimal impedance gradient provides the benefit of a more precise or fine-tuned control of the ablation process by accounting for impedance difference within the target tissue site (col. 26, ll. 54-58).
Although Turovskiy and Pearson teach similar methods for treating affected tissues as recited in independent claim 1, the references fail to teach “ d) controlling delivery of a susceptor into said affected tissue for continuously concentrating an electric field component of said microwave energy in said affected tissue and said susceptor, said susceptor being characterized by dielectric properties, permittivity, and loss factor, allowing to continuously control evolution of dielectric properties of said affected tissue under treatment as said electric field component moves away from a microwave emitting point so as to maintain electrical conditions where an impedance at the microwave emitting point and a delivery point of said susceptor remains constant and so as to selectively increase the temperature of said affected tissue and said susceptor; wherein said susceptor reduces dielectric changes brought about by water displaced from said affected tissue as a result of treatment” as recited in independent claim 1 in combination with the other limitations of the claim. 
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1. Accordingly, claims 2-6, 8-10, 23 and 29-36 are allowed due to their dependency on independent claim 1. 
Claims 1-6, 8-10, 23 and 29-36 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794